DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
Claim 1 recites the term “and/or”. The term “and/or” is interpreted as being satisfied by either/any of the given options. A piece of prior art which reads on any one of the options sufficiently satisfies the entire portion of the claim.
Claims 1 and 9 recite the limitation "one or both of". The term “one or both of” is interpreted as being satisfied by either/any of the given options. A piece of prior art which reads on any one of the options sufficiently satisfies the entire portion of the claim.



Claim Objections
Claim 9 objected to due to minor informalities. 
Claim 9 recites the limitation:
“a support mechanism controlling the position and movement of the welding torch and the wire feeder relative to the support substrate an actuator controlling the position and movement relative to the support mechanism; and”
This should be changed to:
“a support mechanism controlling the position and movement of the welding torch and the wire feeder relative to the support substrate, and an actuator controlling the position and movement relative to the support mechanism; and”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 recites the term “the robot”. It is assumed that the claim is referring to the multiple-axis mechanism which is described as “robotic” as there is no other prior mention of the term “robot”. As there are multiple definitions of the word “robotic”, some of which do not necessitate the existence of an actual robot, there is insufficient antecedent basis for this limitation in the claim. Claims 10 and 11 are rejected by virtue of their dependency on claim 9.

Claim 10 recites the limitation “the gas inlet”. The term “gas inlet” is neither introduced prior in the claim nor in claim 9, the claim that claim 10 is dependent upon. There is thus insufficient antecedent basis for this limitation in the claim. For purposes of examination, the term “gas inlet” will be interpreted as any apparatus capable of regulating the gas flow.

Claim 11 recites the term “electrically attached” which does not appear and is not explained in the specification. Paragraph 23 of the disclosure recites “the induction heating apparatus may be any commercially available system, electromagnetic in nature, preferably connected to the substrate where induction is initiated prior to the weld bead layering process. Application of preheating not only increases the weld bead size and deposition speeds but it also reduces distortion and internal residual stresses of the final 3D printed part.” The specification seems to indicate that the substrate and the weld beads should be capable of being heated by the induction heating apparatus, but not that the two must be attached to each other mechanically. As such the claim will be interpreted such that the induction 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by UGLA ("Development and control of shaped metal deposition process using tungsten inert gas arc heat source in additive layered manufacturing," Proceedings of the Institution of Mechanical Engineers, Part B: Journal of Engineering Manufacture, October 2016, pages 1-14.).
Regarding claim 9, Ugla teaches a production apparatus for a part made of a weldable material by solid freeform fabrication, where there is no enclosure or reactor required, and the part is built in an unrestricted build environment open to the ambient atmosphere by an apparatus which distributes an inert gas flow (Page 6 [of the original article] materials and experiments; all experiments were conducted without using a chamber), the production apparatus including:
Figure 1 on page 3 also shows the apparatus without a gas cover and open to the ambient atmosphere.
a robotic multiple-axis mechanism (Page 3 Experimental setup and materials; three-axis machine) controlling the position and movement of a welding torch (TIG torch) with a wire feeder relative (PROMIG wire feed machine) to a stationary support substrate (substrate) placed upon a fixed support (substrate is mounted on the worktable),
the welding torch being an electric arc welding process, a tungsten arc welding torch (Page 3 Experimental setup and materials TIG torch; tungsten arc welding torch), a gas metal arc welding torch, or a plasma transferred arc welding torch;
See above for claim interpretation of “or”.
a support mechanism (Figure 1; SMD-machine) controlling the position and movement of the welding torch and the wire feeder relative to the support substrate (Page 3 CAMDM system overview Figure 1; substrate mounted on worktable).
an actuator (stepper motors) controlling the position and movement relative to the support mechanism (Page 3 Experimental setup and materials; welding torch and wire feeder are moved in relation with SMD machine);
and a control system (Page 4 Figure 2; control unit circuit) able to read a computer-generated, three dimensional, direction specific, layered model of the part (Pages 4 and 5; created in CAMDM program) and employ the computer-generated model to control the position and movement of the robot, and the operation of the welding torch and wire feeder (Page 5; control unit is constructed to receive commands from computer programs),
The computer programs is used to control the DT’s (deposition tool) movements, speed, and directions relative to machine workspace (Page 5). The control unit controls the DT to move as indicated. The welding torch and wire feeder are part of the DT (Page 3 Figure 1).
such that a part is built by welding in a layer-by-layer sequence according to one-dimensional slices of the weldable material onto the substrate structure in agreement with the computer- generated, three dimensional, direction specific, layered model of the part (Page 7; fabricated using the CAMDM system and after filling the first layer then continues for rest of the layers);
The CAMDM path generation is created based on the activities explain on Page 4. This end model, as can be seen in Figure 2 contains a one-dimensional slices of a computer generated, three dimensional, direction specific, layered model of the part. The paths of which is then received by the control unit circuit (Page 5) and used to generate in a layer-by-layer sequence (Page 7) the desired part according to the model.
the apparatus also including one or both of 
See above for claim interpretation of “one or both of”.
a localised purging apparatus (Page 5 Materials and experiments; inert gas applied from the top side to protect the deposition zone from the oxidation and other contaminants during the deposition process) 
The apparatus contains a localized purging apparatus.
and an induction heating and closed loop cooling apparatus.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over UGLA ("Development and control of shaped metal deposition process using tungsten inert gas arc heat source in additive layered manufacturing," Proceedings of the Institution of Mechanical Engineers, Part B: Journal of Engineering Manufacture, October 2016, pages 1-14.), in view of Cretegny (US 20090039062 A1).
Regarding claim 1, Ugla teaches a method of manufacturing a metallic part in a weldable material by solid freeform fabrication unrestricted in size and open to the ambient atmosphere, wherein the method comprises:
generating a computer-generated, three dimensional model of the part (Page 4 Figure 2; experimental setup and materials),
slicing the computer-generated three dimensional model into a set of computer-generated, parallel, sliced layers (Page 4 Figure 2; experimental setup and materials)
and then dividing each layer into a set of computer-generated, virtual, one-dimensional pieces (Page 4 Figure 2 experimental setup and materials; building the sequence of paths and choosing the suitable path trajectory)
The previous steps of this method are also listed under the “CAD module has abilities to do following activities:” section.
and, with reference to layered weld-bead geometry data, forming a computer-generated, direction specific, layered model of the part (Page 4 Figure 2 experimental setup and materials; simulation process is created according to the model created),
uploading the direction specific, layered model of the part into a welding control system (Figure 2; control unit circuit) able to control the position and activation relative to a support substrate (Page 5 experimental setup and material; receive commands from computer programs include moving the machine),

of an electric arc delivered by a high energy tungsten arc welding torch (Page 3 experimental setup and material; TIG torch; high energy tungsten arc welding torch), a plasma transferred arc welding torch, and/or a gas metal arc welding torch,
See above for claim interpretation of and/or.
and a system for feeding a consumable wire (Page 3 experimental setup and material; PROMIG 4T wire feed machine) placed in an open area build space relevant to the substrate unrestricted in size and open to the ambient atmosphere (Page 6 materials and experiments; all experiments were conducted without using a chamber),
Figure 1 on page 3 also shows the apparatus without a gas cover and open to the ambient atmosphere.
directing the welding control system (control unit circuit) to deposit a sequence of one- dimensional weld beads of the weldable material onto the supporting substrate in a pattern required to form a first layer of the computer-generated, direction specific, layered model of the part (Page 8 Results and discussions; for each layer paths along which the beads should be deposited fill the layer),
Page 7 teaches that the deposition starts and completes the outline of the part configuration and then completing the filing of the first layer of the deposed (which consists of placing beads) after. This processes is then continued for sequential layers.
depositing a second welded layer by sequencing one- dimensional weld beads of the weldable material onto the previous deposited layer in a configuration the same as the second layer of the computer-generated direction specific layered model of the part (Page 8 Results and discussions; for each layer paths along which the beads should be deposited fill the layer),

andAttorney Docket 8965-147935-USPRELIMINARY AMENDMENT dated December 18, 2019 repeating each successive weld bead layer of the computer-generated, direction specific, layered model of the part until the entire part is completed (Page 8 Results and discussions; for each layer paths along which the beads should be deposited fill the layer);
Page 7 teaches that the deposition starts and completes the outline of the part configuration and then completing the filing of the first layer of the deposed (which consists of placing beads) after. This processes is then continued for sequential layers.
wherein the method further includes one or both of:
See above claim interpretation for “one or both of”. This rejection will address the first option of: displacing the atmosphere within the immediate vicinity of the heat source with an inert gas atmosphere which produces a required flow rate and in which that inert atmosphere contains a maximum oxygen concentration wherein the inert gas is delivered by an apparatus through a matrix of individual gas diffusers
displacing the atmosphere within the immediate vicinity of the heat source with an inert gas atmosphere which produces a required flow rate (Page 5 Materials and experiments; inert gas applied from the top side to protect the deposition zone from the oxidation and other contaminants during the deposition process),
and in which that inert atmosphere contains a maximum oxygen concentration (Page 5 Materials and experiments; inert gas of 99.9% purity Argon applied from the top side to protect the deposition zone from the oxidation and other contaminants during the deposition process),

Ugla fails to teach:
wherein the inert gas is delivered by an apparatus through a matrix of individual gas diffusers and/or a filter;
Cretegny teaches a process and apparatus for brazing a metal alloy component, wherein:
Inert shielding gas (such as argon; Paragraph 2) is delivered through a series of diffuser rings 42 to provide a flow of shielding gas to minimize oxidation of the component (Paragraph 20).
See above for claim interpretation for and/or.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ugla to incorporate the teachings of Cretegny and have the inert gas be delivered through a series of diffuser rings. This is done to promote a uniform, non-turbulent gas flow while minimizing the oxidation of the component (Paragraph 20). This aims to achieve the same purpose as the inert gas attempts to accomplish in Ugla of reducing oxidation (Page 5 Materials and experiments). One of ordinary skill in the art would have thus used the diffuser rings as the method of delivery for the inert gas with predictable results.

Regarding claim 2, Ugla as modified teaches the method according to claim 1, wherein:
the weldable material is a weldable metal, or a weldable alloyed metal, of ferrous or non-ferrous nature (Page 5 Materials and experiments; stainless steel solid wire).
See above for claim interpretation of “or”.
Stainless steel is a weldable alloyed metal of ferrous nature.


the weldable material is carbon steel or carbon manganese alloys, nickel or nickel alloys, stainless steels (Page 5 Materials and experiments; stainless steel solid wire used as filler material for depositing process), aluminium or aluminium alloys, titanium or alloyed titanium, ferrous or non-ferrous, or a mixture of dissimilar weldable materials.
See above for claim interpretation of “or”.

Regarding claim 4, Ugla as modified teaches the method according to claim 1, wherein:
the inert gas is one of argon (Page 5 Materials and experiments; argon), helium, hydrogen, nitrogen, or a mixture of these.
See above for claim interpretation of “or”.

Regarding claim 5, Ugla as modified teaches the method according to claim 1, wherein:
the inert gas shielding the electric arc and heat-affected material is argon (Page 5 Materials and experiments; argon) or an argon mixture.
See above for claim interpretation of “or”.
Cretegny further teaches:
where the flow rate of the argon or argon mixture is constant or pulsed (constant; uniform, non-turbulent) and above 20 or 25 liters per minute (Paragraph 20),
Cretegny teaches shielding flow rate which range from 10 to 55 liters per minute (Paragraph 20). A portion of this range is above 20 or 25 liters per minute.
and wherein the distribution of the inert gas is delivered through a series of gas diffusers (Paragraph 20; diffuser rings 42).


Cretegny further teaches:
the required flow rate is greater than 20 l/min (Paragraph 20).
Cretegny teaches shielding flow rate which range from 10 to 55 liters per minute (Paragraph 20).  A portion of this range is above 20 liters per minute.

Regarding claim 7, Ugla as modified teaches the method according to claim 1.
Cretegny further teaches:
the maximum oxygen concentration is less than 500ppm oxygen or is less than 100ppm oxygen (Paragraph 20; maintaining levels of such impurities, such as oxygen, below 5ppm).
5ppm is below both 500ppm and 100ppm.

Regarding claim 8, Ugla as modified teaches the method according to claim 1.
Cretegny further teaches:
there are less than 25 individual gas diffusers.
Figure 2 shows that there are two diffuser rings, which is less than 25.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over UGLA ("Development and control of shaped metal deposition process using tungsten inert gas arc heat source in additive layered manufacturing," Proceedings of the Institution of Mechanical Engineers, Part B: Journal of Engineering Manufacture, October 2016, pages 1-14.), in view of Silk (US 20100012625 A1).
Regarding claim 10, Ugla teaches the apparatus according to claim 9, wherein:
the localised purging apparatus includes a manifold filled with argon or argon mixture as inert gas (Page 5 Materials and experiments; Argon applied from the top side to protect the deposition zone from the oxidation and other contaminants during the deposition process) and
Purging apparatus can be seen in Figure 1 on page 3 as the shielding gas supply. Because Argon is applied is the inert gas that is used, the manifold would be filled with argon as the supply for the system.
Ugla fails to teach:
where the gas inlet is equipped with means for regulating the gas flow rate.
See above for 112b rejection and claim interpretation for “gas inlet”.
Silk teaches a purging system for an arc welding, wherein:
an automatic flow control functionality allows for automatic control of the purge gas flow rate (Paragraph 21).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ugla to incorporate the teachings of Silk and added an automatic flow control functionality to regulate the gas flowing rate. This would be done to control the flow rate of the purge gas as the gas flow needs to be high enough to prevent oxidation but not so high that it can cause the arc to “bend” or even extinguish (Paragraph 20).


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over UGLA ("Development and control of shaped metal deposition process using tungsten inert gas arc heat source in additive layered manufacturing," Proceedings of the Institution of Mechanical Engineers, Part B: Journal of Engineering Manufacture, October 2016, pages 1-14.), in view of Dutta (US 20160271732 A1) and SMOLIK (WO2017103849).
 production apparatus for a part made of a weldable material by solid freeform fabrication, where there is no enclosure or reactor required, and the part is built in an unrestricted build environment open to the ambient atmosphere by an apparatus which distributes an inert gas flow (Page 6 [of the original article] materials and experiments; all experiments were conducted without using a chamber), the production apparatus including:
Figure 1 on page 3 also shows the apparatus without a gas cover and open to the ambient atmosphere.
a robotic multiple-axis mechanism (Page 3 Experimental setup and materials; three-axis machine) controlling the position and movement of a welding torch (TIG torch) with a wire feeder relative (PROMIG wire feed machine) to a stationary support substrate (substrate) placed upon a fixed support (substrate is mounted on the worktable),
the welding torch being an electric arc welding process, a tungsten arc welding torch (Page 3 Experimental setup and materials TIG torch; tungsten arc welding torch), a gas metal arc welding torch, or a plasma transferred arc welding torch;
See above for claim interpretation of “or”.
a support mechanism (Figure 1; SMD-machine) controlling the position and movement of the welding torch and the wire feeder relative to the support substrate (Page 3 CAMDM system overview Figure 1; substrate mounted on worktable).
an actuator (stepper motors) controlling the position and movement relative to the support mechanism (Page 3 Experimental setup and materials; welding torch and wire feeder are moved in relation with SMD machine);
and a control system (Page 4 Figure 2; control unit circuit) able to read a computer-generated, three dimensional, direction specific, layered model of the part (Pages 4 and 5; created in CAMDM program) and employ the computer-generated model to control the position and movement of the robot, and the operation of the welding torch and wire feeder (Page 5; control unit is constructed to receive commands from computer programs),
The computer programs is used to control the DT’s (deposition tool) movements, speed, and directions relative to machine workspace (Page 5). The control unit controls the DT to move as indicated. The welding torch and wire feeder are part of the DT (Page 3 Figure 1).
such that a part is built by welding in a layer-by-layer sequence according to one-dimensional slices of the weldable material onto the substrate structure in agreement with the computer- generated, three dimensional, direction specific, layered model of the part (Page 7; fabricated using the CAMDM system and after filling the first layer then continues for rest of the layers);
The CAMDM path generation is created based on the activities explain on Page 4. This end model, as can be seen in Figure 2 contains a one-dimensional slices of a computer generated, three dimensional, direction specific, layered model of the part. The paths of which is then received by the control unit circuit (Page 5) and used to generate in a layer-by-layer sequence (Page 7) the desired part according to the model.
the apparatus also including one or both of 
See above for claim interpretation of “one or both of”.
a localised purging apparatus (Page 5 Materials and experiments; inert gas applied from the top side to protect the deposition zone from the oxidation and other contaminants during the deposition process) 
The apparatus contains a localized purging apparatus.
Ugla fails to teach:
and an induction heating and closed loop cooling apparatus.
Dutta teaches a method of performing direct material deposition, wherein:
A preheater 18, which is an induction coil, is controlled in a coordinated manner with the 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ugla to incorporate the teachings of Dutta and added an induction heating apparatus in the form of an induction coil to the apparatus. This would have been done to significantly reduce the cycle time for performing material deposition (Paragraph 6).
Ugla modified with Dutta fails to teach:
a closed loop cooling apparatus.
SMOLIK teaches a method of forming metal parts and a device for its implementation, wherein:
a cooling of the weld layer is carried out between individual welding operations (Page 12 Lines 3-22) through a standard closed circuit cooling system (Page 13 Lines 9-25).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ugla to incorporate the teachings of Smolik and added the closed circuit cooling system for cooling of the weld layer between individual welding operations. This would be done as to avoid applying additional weld deposits onto a heated and deformed component which results in a material with large residual internal stress and inaccurate dimensions and geometry (Page 12 Lines 3-22).

Regarding claim 11, Ugla as modified teaches the apparatus according to claim 9.
Dutta further teaches:
the induction heating apparatus (preheater 18) is electrically attached to the substrate (Paragraph 13; heats preheated zone 20) and subsequent weld bead layers (Paragraph 17; bead 40 is heated when providing material deposition in multiple layers).
See above for claim objection and claim interpretation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.J.W./Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761